*543Statement of
PRYOR, Associate Judge,
dissenting:
The results of the referendum carry a practical message to the Bar leadership. This procedure is contemplated by the Rules. However, the same Rules establish the broad purposes of this mandatory organization of lawyers. With due deference to the voice of the membership, it seems clear that the referendum cannot supersede the stated purposes of the Bar. Accordingly, the Bar, by referendum, cannot limit itself to utilize dues only for the four functions stated therein. In my view, the appropriate and responsible course for the Bar is to temper its activities in response to the referendum, but to proceed in a manner consistent with its acknowledged public and professional obligations. This course preferably should be steered by the leadership of the Bar without undue intrusion by the court. I therefore would favor an order which makes it clear that the Bar must address certain demonstrated public and professional needs.
I vote against vacating the stay.